DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pivot axis and the second pivot axis about which the first and second retractor arms are rotatable, as required by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 6 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation of “the  first and second retractor arms being rotatable about the respective pivot axes” seems to have no support in the original disclosure, wherein [¶84 and ¶85 of the original disclosure publication] state that pins 122b and 132b rotate to pivot arms 120 and 130 relative to assembly 110. Applicant is requested to provide explicit support for the claimed limitations, or amend the claims omitting the newly added limitation or cancel the claim to overcome this rejection.
For the sake of examination, the limitations of claim 1 are interpreted in consistent with the original specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 10, 13 and 15 – 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (US Pub. 2011/0224497 A1).
Claim 1, Weiman discloses a surgical retractor [abstract, Figs. 1 – 28] comprising: 
a body portion [defined by at least a portion of housing 60, i.e. Fig.7] including: 
a rotatable knob [actuator 48]; 
a first blade holder [at least a portion of 28] operatively coupled with the rotatable knob such that rotation of the rotatable knob causes displacement of the first blade holder along a longitudinal axis of the first blade holder [¶39]; and 
a first blade [at least a portion of blade 16, Fig.4] detachably secured with the first blade holder [¶49], the first blade being configured for displacement with the first blade holder along the longitudinal axis and for angulation relative to the first blade holder about a first toeing axis, the first toeing axis being defined by the first blade holder [the blade 16 is configured for: axial displacement with the blade holder relative to the body portion by actuation of actuator 48, ¶39; and angulation relative to the blade holder about an axis defined by at least a portion of 28, by actuation of actuator 54, ¶40, Fig.4]; and 
first and second retractor arms [at least a portion of arms 20 and 24] operatively coupled to the body portion [Figs. 5 – 8], the first and second retractor arms including respective second and third blades detachably secured thereto [at least a portion of blades 12 and 14, Fig.4], 
wherein the first retractor arm is pivotably attached to the body portion along a first pivot axis and the second retractor arm is pivotably attached to the body portion along a second pivot axis different from the first pivot axis [wherein the first and second retractor arms 20 and 24 are pivotably attached to the body portion 60, by gears 34 and 42, along pivot axes by 32 and 40, such that rotation of the actuators 32 and 40 pivots the retractor arms relative to the body], the first and second retractor arms being rotatable about the respective pivot axes between an approximated configuration in which the second and third blades are proximate each other [Fig.1], and a spaced apart configuration in which the second and third blades are spaced apart from each other [Fig.3, ¶37], 
wherein each of the first and second retractor arms are adjustable to change a distance between the first and second  pivot axes [Figs.1 and 3, wherein a distance measured between actuators and axes thereby changes due to adjustment of the arms, wherein the actuators 32 and 40 rotate along gears 34 and 42],
wherein the second and third blades are configured to angulate about respective second and third toeing axes that are defined by the respective first and second retractor arms [wherein actuation of actuators 54 configured to angulate blades 12 and 14 about their axes, ¶40].  
Claims 6 – 10, 13 and 15 – 17, Weiman discloses the limitations of claim 1, as above, and further, Weiman discloses (claim 6) wherein the first blade holder is configured to secure the first blade thereto by a locking screw [fastener 148, Fig.7, ¶48]; (claim 7) wherein the first blade is configured for axial displacement independent of the angulation thereof [the blade 16 is configured for: axial displacement with the blade holder relative to the body portion by actuation of actuator 48, ¶39; angulation relative to the blade holder by actuation of independent actuator 54, ¶40]; (claim 8) wherein the first blade is configured to angulate about the first toeing axis orthogonal to the longitudinal axis defined by the body portion [wherein the first blade 16, defining the first axis extends orthogonally to a longitudinal axis defined by the first blade holder, Figs. 1 – 2]; (claim 9) wherein the first and second retractor arms include a ratchet mechanism to maintain respective relative positions of the first and second retractor arms with respect to the body portion [38 and 44, ¶37 - ¶38]; (claim 10) wherein the first or second retractor arm includes a handle portion [at least a gripping portion by 68 or 106, Figs. 6 and 8, ¶45 - ¶47], an arm toeing base [at least a portion by 66 or 104, ¶45 - ¶47], and a blade holder [at least a portion by 64 or 102] configured to secure the corresponding second or third blade thereto [¶45 - ¶47], the blade holder coupled to the arm toeing base by a toeing screw that is rotatable to enable the blade holder to rotate relative to the arm toeing base [actuator 54, Figs. 6 and 8, ¶40]; (claim 13) wherein the first, second, and third blades are configured to define a cavity when proximate each other [bore 31, Fig.1 and ¶35]; (claim 15) wherein the first blade is configured to support an intradiscal shim [wherein blade 202, which is equivalent to blade 16 is capable of supporting shim, i.e. 200 Fig.14 and ¶54 – 55]; (claim 16) wherein the first blade is configured to lock a relative position of the intradiscal shim thereto [wherein blade 202, which is equivalent to blade 16 is capable of locking shim, i.e. 200 thereto, Figs.23-24 and ¶59]; (claim 17) when the first and second retractor arms are in the approximated configuration, the second and third blades define a gap of about 1 mm [with the understanding that the term “about” is a relative term, Figs.1 – 2 show that when the arms 20 and 24 are in the approximated configuration, blades 12 and 14 are capable of directly contacting each other to define a very small gap if none, which can be about 1 mm; alternatively, blades 12 and 14 are capable of being angles as desired relative to the arms, thereby capable of resulting in a desired gap of about 1 mm, when the arms are in approximated configuration].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 and 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman et al. (US Pub. 2011/0224497 A1) in view of Baudouin et al. (US Pub. 2012/0245431 A1).
Claims 2 – 4 and 11 – 12, Weiman discloses the limitations of claim 1, as above, and further, Weiman discloses wherein at least a portion of the first and second arms and at least a portion of the blades being formed of a material, wherein at least a portion of the arm toeing base and the blade holder is made of a carbon fiber material [inherently]. 
Weiman does not explicitly disclose wherein at least a portion of the first and second arms being formed of carbon fiber material, and at least a portion of the blades being formed of a carbon fiber material or metal.
Baudouin teaches an analogous retractor [abstract, Figs. 1 – 4] comprising two arms [at least portions of 122 and 126] and three blades [108, 110 and 112], and wherein at least a portion of the arms being formed of carbon fiber material, and at least a portion of the blades being formed of a carbon fiber material or metal [¶164 and ¶167].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Weiman and Baudouin, and form at least a portion of the arms, the arm toeing base and the blade holder of Weiman from carbon fiber material in view of Baudouin, and form at least a portion of the blades of Weiman from carbon fiber material or metal in view of Baudouin. One would have been motivated to do so in order to components of the retractor having a desired structural integrity for the intended use, i.e. displacing tissue [Baudouim, ¶164 and ¶167], and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman et al. (US Pub. 2011/0224497 A1).
Assuming, Applicant does not agree with the interpretation of claims 15 – 16 under section 102, as above. The office takes alternative interpretation, wherein Weiman discloses in [¶54-¶55] that the concept of the shims [200] which is shown to be applicable to blade [202, Figs. 14 – 24] could be applicable for the blades of retractor system [10, Fig.1] for their benefits. Accordingly, a person skilled in the art knowing the benefits of the addition of shims to retractor blades would have been motivated before the effective filing date of the current application to construct blade 16 of Weiman capable of supporting and locking a shim thereto in view of blade 202 of Weiman. On would have been motivated to do so in order to stabilize and minimize the chance of the retractor relative to a target [Weiman, ¶54].
Assuming, Applicant does not agree with the interpretation of claim 17 under section 102, as above. The office takes alternative interpretation, wherein knowing that the arms and blades of the retractor of Weiman are adjustable relative to each other. A person of ordinary skill in the art before the effective filing date of the current application would have been motivated to adjust the retractor of Weiman to form a gap of about 1 mm between the second and third blades when the arms are in the approximated configuration. One would have been motivated to do so in order to facilitate placement of the blades into an incision while minimizing trauma to surrounding tissue, and since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 14, Weiman discloses the limitations of claim 1, as above.
Weiman does not explicitly disclose wherein the cavity has a triangular shape.
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct the first, second and third blades of Weiman to define a triangular shaped cavity instead of the circular cavity therebetween for the sake of provide an access to a surgical site when the blades move away from each other to retract surrounding tissue, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a retractor having three blades adjustable relative to each other to provide access to a surgical site when retracted. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775